On Rehearing.
Blanchard, J.
A review and reconsideration of this case, on rehearing, after oral argument again heard, has not lead to a conclusion different from that announced in the former decree of this court.
The seizure under the attachment was sufficient.
The sheriff’s notice recorded in the mortgage office on January 26, 1899, contained the title of the suit, the number upon the docket, the name of the court from which the writ issued, the amount claimed, and the description of the property seized.
This complied with the requirements of R. S. 3183.
“The recording of the description and notice mentioned above,” declares R. S. 3186, “shall be deemed and considered as the seizure and possession by the sheriff of the property therein described” — this, in the Parish of Orleans.
*142The same day the sheriff posted a copy of the writ at the places and in the manner required by law.
Later, on February 2, 1899, a curator ad hoc was appointed to defend the non-resident defendant.
It would seem, and such is the legal presumption, that the necessary service of papers was made upon him- — citation, original and supplemental petitions and notice of seizure — for we find that the curator, on February 15th following his appointment, filed an answer “to plaintiff’s original and supplemental petitions.” This answer was merely a general denial.
The objection to the sufficiency of the seizure under the attachment is leveled at the circumstance that, whereas the notice of seizure recorded in' the mortgage office did contain a statement of the amount claimed, that served on the curator ad hoc omitted mention of the amount claimed.
It contained, however, the description of the property seized, the title and number of the suit and the court in which pending, and the copies of the petitions served at the same time set forth fully the nature and amount of the claim.
This sufficed, even if the defendant can now, after formal answer to the merits and without plea, raise the point of insufficiency of the seizure.
The sale of the property under which the intervenor claims was made on January 21st, 1899, but its registry in the conveyance records was delayed until January 26 th.
Now, on the latter day the plaintiff’s attachment issued, and at the time the seizure of the property thereunder was effected by registry of the notice in the mortgage office, there was nothing on record, or filed in either the office of the Register of Conveyances or in the mortgage office (though a special mortgage had been retained in the act of sale to secure a large balance of unpaid purchase price) showing the sale to have been made.
At least there is nothing in the record of the ease tending to establish a registry of the sale prior to the attachment.
Plaintiff’s evidence shows that his seizure under the attachment was made at 1:40 p. m. of that day. If there had been prior registry of the sale it was incumbent on the intervenor to show it. The burden was on him. Williams vs. Heffner, 30 La. Ann. 1193.
It must be held, therefore, that the seizure under the attachment *143primed in point of time the registry of the act of sale under which the intervenor claims.
C. C. 2254 makes it the duty of the recorder to endorse on the hack of each act deposited with him the time it was received and to record the same without delay in the order in which they were received.
C. C. 2258 declares he shall register all acts of transfer of immovable property passed in the Parish of Orleans, which shall be presented to him, in the order in which said acts shall have been delivered to him, to be registered.
C. C. 2262 says “in. the Parish of Orleans, acts, whether passed before a notary public or otherwise, shall have no effect against third persons but from the date of their being deposited in the office of the register of conveyances.”
C. C. 2264 lays it down that “no notarial act concerning' immovable property shall have any effect against third persons until the same shall have been deposited in the office of the parish recorder, or register of conveyances of the parish where such immovable property is situated.”
And, finally, C. C. 2266 recites that “all sales * * * affecting immovable property, which shall not be (so) recorded, shall be utterly null and void, except between the parties thereto. The recording may be made at any time, but shall only affect third persons from the time of the recording. The recording shall have effect from the time when the act is deposited in the proper office, and endorsed by the proper officer.” (Italics ours).
In view of these plain and precise declarations of the law, it is impossible to hold otherwise than that plaintiff’s seizure under the writ of attachment having been made prior to the registry of the conveyance under which the intervenor claims, it cannot be defeated by the latter.
The authorities cited in the opinion of the court heretofore handed down are directly in point as sustaining this view of the law.
For the reasons therein given and those herein contained, - it is ordered and decreed that the judgment appealed from be affirmed at the eosts of the appellants in both courts.